

Exhibit 10.24


BioPreferredSM
[ex10-24logo.jpg]
www.biopreferred.gov
United States Department of Agriculture



October 29, 2009


Sam Jeffries
President/CEO
Organic Sales and Marketing (OSM), Inc.
114 Broadway
Raynham, MA 02767


Dear Mr. Jeffries:


This letter serves as official notification that OSM, Inc. is a participant in
the US Department of Agriculture’s (USDA) BioPreferredSM program. BioPreferred
is a Federally managed program that aims to increase the purchase and use of
renewable, sustainable biobased products. Biobased products are defined by USDA
as products that are composed in whole or in large part of agricultural or
forestry materials. Biobased products may include plant, animal, and marine
materials.


BioPreferred works with manufacturers such as OSM, distributors, and large-scale
buyers (e.g. the government and commercial markets) to increase awareness,
purchase, and use of biobased products. OSM manufactures natural cleaners, hand
sanitizers, and agricultural products. These products are identified by USDA as
“BioPreferred” or “BioPreferred-designated items.” You may also identify your
products this way and promote them as such.
 
Your cleaning products fall within the BioPreferred “glass and surface cleaners”
category; these products contain biobased content equal to or greater than 49%.
Additionally, OSM’s hand sanitizers fall within the “hand cleaners and
sanitizers” category; these products contain biobased content equal to or
greater than 73%.


One major way USDA shares information about the BioPreferred designated items is
is through a list of the products on our website. Please visit
www.biopreferred.gov and click on the link for the “Catalog” to view the entries
for your designated items. Only biobased products that meet or exceed the
minimum content established by USDA can be called “BioPreferred” and are listed
in this catalog.


Federal government agencies, military branches, and Federal contractors must
give preferred purchasing preference for BioPreferred biobased products —
various mandates, policies, and Presidential Executive Orders document this.
Over the coming years, we look forward to working with you to translate
government greening policy into practice and to creating lasting environmental
change for generations to come.


Sincerely,
 
[ex10-24sign.jpg]
 
Ron Buckhalt
BioPreferred Program Manager
202-205-4008
ronb.buckhalt@da.usda.gov



342 Reporters Building, 300 7th St. S.W., Washington, DC 20024
 
USDA is an equal opportunity provider and employer.

 

--------------------------------------------------------------------------------

 